Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  September 9, 2014                                                                   Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  148617(53)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  KENNETH J. SPEICHER,                                                             Bridget M. McCormack
            Plaintiff-Appellee,                                                          David F. Viviano,
                                                                                                       Justices
                                                             SC: 148617
  v                                                          COA: 306684
                                                             Van Buren CC: 11-600857-CZ
  COLUMBIA TOWNSHIP BOARD OF TRUSTEES
  and COLUMBIA TOWNSHIP PLANNING
  COMMISSION,
             Defendants-Appellants.
  __________________________________________/

        On order of the Chief Justice, the motion of the Michigan Townships Association
  and the Michigan Municipal League to extend the time to file an amici curiae brief is
  GRANTED. The brief submitted on August 29, 2014, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 9, 2014